   Case 1:19-cv-02073-CFC Document 1 Filed 10/31/19 Page 1 of 5 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

BLACKBOARD INC.,                                 :
                                                 :
                              Plaintiff,         :           CASE NO.
                                                 :
       v.                                        :
                                                 :     JURY TRIAL DEMANDED
UNILOC 2017 LLC,                                 :
                                                 :
                              Defendant.         :


                    COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff Blackboard Inc. brings this action against Defendant Uniloc 2017 LLC and pleads

as follows:

                                  NATURE OF THE ACTION

       1.      This is an action arising under the Declaratory Judgment Act, 28 U.S.C. § 2201 et

seq. and the patent laws of the United States, 35 U.S.C. § 1 et seq. Blackboard Inc. requests a

declaratory judgment of non-infringement of one or more claims of U.S. Patent No. 6,324,578,

entitled “Methods, Systems and Computer Program Products for Management of Configurable

Application Programs on a Network,” which issued on November 27, 2001 (the “’578 patent”)

(Ex. A), and U.S. Patent No. 7,069,293, entitled “Methods, Systems and Computer Program

Products for Distribution of Application Programs to a Target Station on a Network,” which issued

on June 27, 2006 (the “’293 patent”) (Ex. B) (collectively the “patents-in-suit”).

                                           RELATED CASES

       2.      At least two cases involving the same patents-in-suit are pending in this District.

Those cases will likely involve common issues of law and fact. They include Uniloc 2017 LLC v.
   Case 1:19-cv-02073-CFC Document 1 Filed 10/31/19 Page 2 of 5 PageID #: 2



ZenPayroll Inc. d/b/a Gusto, C.A. No. 19-1075 (CFC), and Nexon America Inc. v. Uniloc 2017

LLC, C.A. No. 19-1096 (RGA).

                                             PARTIES

       3.      Plaintiff Blackboard Inc. is a Delaware corporation with its principal place of

business in Washington, D.C.

       4.      Upon information and belief, Defendant Uniloc 2007 LLC (“Uniloc”) is a Delaware

limited liability company.

                                 JURISDICTION AND VENUE

       5.      This is an action for patent infringement arising under the patent laws of the United

States, Title 35 of the United States Code. This Court has jurisdiction over this action pursuant to

28 U.S.C. §§ 1331,1338(a), 2201, and 2202.

       6.      Uniloc is subject to personal jurisdiction in Delaware because it is formed under

Delaware law and because it has brought suit alleging infringement of the patents-in-suit in this

Court against numerous defendants.

       7.      Venue is proper in the District of Delaware pursuant to 28 U.S.C. § 1391(b)(1)

because Uniloc resides here.

                                  GENERAL ALLEGATIONS

       8.      Uniloc claims to be the owner of the patents-in-suit.

       9.      Upon information and belief, Uniloc is under common control with related entities

including Uniloc USA, Inc. and Uniloc Luxembourg, S.A. (the “other Uniloc entities”). In 2016,

the other Uniloc entities sued Blackboard for infringement of the patents-in-suit in the U.S. District

Court for the Eastern District of Texas. See Uniloc USA, Inc. v. Blackboard, Inc., C.A. No. 16-

859 (E.D. Tex). In 2017, when it became apparent that they were about to suffer adverse rulings




                                                  2
   Case 1:19-cv-02073-CFC Document 1 Filed 10/31/19 Page 3 of 5 PageID #: 3



both on claim construction and Blackboard’s pending motion to dismiss, they voluntarily

dismissed their claims against Blackboard and simultaneously re-filed them in the U.S. District

Court for the Western District of Texas, where they remain pending. See Uniloc USA, Inc. v.

Blackboard, Inc., C.A. No. 17-755 (W.D. Tex).

       10.     In May 2018, the other Uniloc entitles purportedly assigned the patents-in-suit to

Uniloc. As a result, as of the filing of this complaint for declaratory judgment, the plaintiffs in the

Western District of Texas case lack standing to pursue the claims at issue there.

       11.     Uniloc, which claims to be the entity with standing to sue Blackboard, has not sued

Blackboard in any court. Nor has Uniloc been joined as a plaintiff in the case against Blackboard

in the Western District of Texas. And neither Uniloc nor the other Uniloc entities has sought such

joinder. Uniloc nevertheless contends that Blackboard infringes the patents-in-suit.

       12.     Blackboard does not infringe the patents-in-suit.        Indeed, under a final non-

appealable claim construction order by the Eastern District of Texas, there can be no good faith

basis for a claim that Blackboard infringes the patents-in-suit.

                                             COUNT I

                       NON-INFRINGEMENT OF THE ’578 PATENT

       13.     Blackboard incorporates the foregoing paragraphs as if separately set forth herein.

       14.     There is an actual controversy within the meaning of 28 U.S.C. §§ 2201 and 2202

between Blackboard and Uniloc concerning the infringement of claims of the ’578 patent that

requires a declaration of rights by this Court.

       15.     Blackboard has not infringed one or more claims of the ’578 patent.

       16.     Blackboard is entitled to a declaration that it has not infringed one or more claims

of the ’578 patent.




                                                  3
   Case 1:19-cv-02073-CFC Document 1 Filed 10/31/19 Page 4 of 5 PageID #: 4



                                             COUNT II

                       NON-INFRINGEMENT OF THE ’293 PATENT

       17.     Blackboard incorporates the foregoing paragraphs as if separately set forth herein.

       18.     There is an actual controversy within the meaning of 28 U.S.C. §§ 2201 and 2202

between Blackboard and Uniloc concerning the infringement of claims of the ’293 patent that

requires a declaration of rights by this Court.

       19.     Blackboard has not infringed one or more claims of the ’293 patent.

       20.     Blackboard is entitled to a declaration that it has not infringed one or more claims

of the ’293 patent.

                                 DEMAND FOR JURY TRIAL

       Blackboard demands a jury trial on all issues so triable.

                                     REQUESTED RELIEF

       Blackboard respectfully requests that this Court:

       a.      Issue a declaratory judgment of non-infringement as to one or more claims of the

’578 patent.

       b.      Issue a declaratory judgment of non-infringement as to one or more claims of the

’293 patent.

       c.      Find this case exceptional under 35 U.S.C. § 285 and award Blackboard its

attorneys’ fees and costs.

       d.      Award Blackboard its costs pursuant to 28 U.S.C. § 1920; and

       e.      Grant Blackboard other such relief as the Court deems just and proper.




                                                  4
  Case 1:19-cv-02073-CFC Document 1 Filed 10/31/19 Page 5 of 5 PageID #: 5



                                      MCDERMOTT WILL & EMERY LLP

OF COUNSEL:                           /s/ Ethan H. Townsend
                                      Ashley R. Altschuler (#3803)
Michael S. Nadel                      Ethan H. Townsend (#5813)
MCDERMOTT WILL & EMERY LLP            The Nemours Building
500 North Capitol Street, N.W.        1007 North Orange Street, 4th Floor
Washington, D.C. 20001                Wilmington, Delaware 19801
(202) 756-8000                        (302) 485-3911

Charles M. McMahon                    Counsel for Plaintiff Blackboard Inc.
MCDERMOTT WILL & EMERY LLP
444 West Lake Street
Chicago, Illinois 60606
(312) 372-2000

October 31, 2019
